Citation Nr: 1622309	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure or as secondary to service-connected posttraumatic stress disorder (PTSD) and/or hypertension.

2.  Entitlement to service connection for a seizure disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, or as secondary to service-connected traumatic brain injury (TBI) or gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.

4.  Entitlement to an initial rating in excess of 50 percent for migraines.

5.  Entitlement to an initial rating in excess of 10 percent for TBI.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to October 1975, January 1982 to January 1988, and December 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's claims for service connection for chronic lumbar strain and a heart disorder were also denied in the November 2010 rating decision.  However, in a September 2011 rating decision the Louisville, Kentucky, RO granted service connection for chronic lumbar strain and in a February 2016 rating decision the RO granted service connection for hypertension.  Notably, the Veteran and his representative asserted at the February 2016 Board hearing that the sole issues on appeal were the five issues identified on the cover page.  Thus, it appears that the September 2011 and February 2016 decisions represent a full grant of the benefits sought with respect to the back and heart issues.  As such, these matters are not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence consisting of a treatise regarding the relationship between a TBI or GERD and seizures.  While such evidence has not yet been associated with the record, the Board finds no prejudice to the Veteran in proceeding with a decision regarding his seizure disorder at this time as the Board grants the benefit in full.  Also at the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence associated with the record since the issuance of the September 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  Additionally, subsequent to the hearing, the Veteran submitted additional evidence consisting of a statement from his physician relating his seizures to his TBI in April 2016.  He has not waived initial AOJ consideration of this evidence; however, as the Board grants such claim in full, there is no prejudice to him in proceeding with a decision at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the February 2016 Board hearing, prior to the promulgation of a decision in the appeals, the Veteran withdrew his claims for higher initial ratings for PTSD, migraines, and TBI.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed seizure disorder is attributable to his service-connected TBI.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial rating in excess of 50 percent for migraines have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an initial rating in excess of 10 percent for TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for entitlement to service connection for a seizure disorder, as secondary to service-connected TBI, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran withdrew his appeal as to the issues of entitlement to higher initial ratings for PTSD, migraines, and TBI on the record at his February 2016 Board hearing; hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

II.  Entitlement to Service Connection

As the Board's decision to grant service connection for a seizure disorder is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a seizure disorder.  Regarding the first element of a service connection claim, a current disability, the Board notes that, 
in conjunction with a July 2010 VA TBI examination, the examiner indicated that at that time there was no evidence in the medical records noting a history of seizures.  Thereafter, during an August 2011 brain and spinal cord examination, the examiner noted the diagnosis of seizures.  This finding is supported by an undated letter from a VA neurologist that was submitted by the Veteran in April 2016 reflecting a diagnosis of epileptic seizures, and by VA treatment records that document treatment for a seizure disorder, to include physician-prescribed medication for the disorder.  Based on the foregoing and resolving all doubt in his favor, the Board finds that the Veteran has a current seizure disorder.

The Veteran has specifically claimed that his seizure disorder is related to his reported exposure to contaminated water at Camp Lejeune, North Carolina, or is secondary to his service-connected TBI or GERD.   

Turning to the Veteran's contentions, there is no competent medical evidence of record suggesting that the Veteran's seizure disorder is related to his service-connected GERD or to his August 1985 through November 1985 service at Camp Lejeune, North Carolina.  To the contrary, in conjunction with the August 2011 brain and spinal cord examination referenced above, the examiner specifically opined that the Veteran's seizure disorder was not related to his exposure to contaminated water.  

However, while there is no indication that the Veteran's seizure disorder is related to his exposure to contaminated water or to his service-connected GERD, there is competent medical evidence to suggest that his seizure disorder is related to his service-connected TBI.  In this regard, the August 2011 brain and spine examiner opined that the Veteran's seizure disorder "was secondary to the TBI's experienced by the [V]eteran."  Thereafter, in the above-referenced letter that was submitted by the Veteran in April 2016, the Veteran's VA neurologist specifically stated that the Veteran "has a history of [TBI] while he was in military service and he suffers from epileptic seizures due to this."  There are no medical opinions of record to the contrary.

The Board finds that the August 2011 and April 2016 opinions provided by the VA examiner and the Veteran's treating neurologist, respectively, are highly probative regarding a connection between the Veteran's seizure disorder and his service-connected TBI.  While the examiner and the clinician did not provide a detailed rationale for the conclusions reached, there are no contrary medical opinions of record.  Moreover, the opinions are supported by the Veteran's lay statements regarding the onset of his seizure symptoms in relation to his TBI.  Thus, the Board finds that the August 2011 and April 2016 opinions are the most probative evidence of record regarding any relationship between the Veteran's service and his diagnosed seizure disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's seizure disorder is attributable to his service-connected TBI.  Consequently, service connection for a seizure disorder, secondary to service-connected TBI, is warranted.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for migraines is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for TBI is dismissed.

Service connection for a seizure disorder, as secondary to service-connected TBI, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a respiratory disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran asserts that he has a respiratory disorder that is related to his military service.  He has specifically alleged that he was exposed to asbestos, paint chips, and debris while stationed aboard the USS Saratoga.  

Initially, the Board notes that the evidence of record includes the Veteran's service treatment and personnel records which document numerous in-service reports of respiratory issues and diagnoses of upper respiratory infections.  His personnel records also indicate that he was stationed on the USS Saratoga.  Finally, current treatment records note treatment for dyspnea.

Despite the Veteran's assertions regarding his exposure to asbestos, development has not been completed to determine whether the Veteran's job duties actually required him to handle asbestos or whether he was otherwise exposed to asbestos during service or after.  VA Manual M21-1 provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

VA must analyze the Veteran's claim of service connection for a respiratory disorder under these administrative protocols using the manual's criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Remand is also required to afford the Veteran an examination.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Veteran has competently reported his exposure to paint 
chips during service and he may have been exposed to asbestos during service.  Additionally, service treatment records document his frequent in-service respiratory complaints, and current treatment records note a diagnosis of dyspnea.  Given the Veteran's in-service treatment and current diagnosis, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

Regarding the VA opinion to be obtained, the Board notes that the record suggests that the Veteran may have had a respiratory disorder prior to service.  If a disorder was not noted on entering service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness under 38 U.S.C.A. §§ 111, 1132.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, in a January 1994 report of medical history, the Veteran reported a childhood diagnosis of asthma that he reported resolved without any problems.  Thereafter, while receiving VA treatment in August 2008, the Veteran again reported a childhood history of asthma.  As the Veteran was not noted to have a respiratory disorder during his August 1972 entrance examination, an opinion as to whether the Veteran clearly and unmistakably had a respiratory disorder prior to service that was not aggravated by service is required to rebut the presumption of soundness.

Additionally, the Board must pursue any avenue of service connection suggested by the evidence of record, even if the Veteran has not raised the issue.  In this case, in a March 2012 treatment record it was noted that the Veteran experienced dyspnea related to stress.  Additionally, the treating clinician noted a possibility of dyspnea related to pulmonary arterial hypertension.  As the Veteran is service-connected for PTSD and hypertension, an opinion as to whether his respiratory condition is related to either of those conditions is also required.

Furthermore, in light of such theory of entitlement, the Veteran should be afforded VCAA notice as to the information and evidence necessary to substantiate a claim of secondary service connection.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a respiratory disorder as secondary to service-connected PTSD and/or hypertension.  

2.  Obtain VA treatment records dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

Information regarding the use of asbestos on the ships on which the Veteran served should be obtained.  In particular, the AOJ should contact the Department of the Navy Medical Liaison Office and request verification of the Veteran's alleged in-service exposure to asbestos.  The AOJ must enclose a copy of the Board's remand and a copy of the Veteran's service personnel records.  The AOJ must request that the Liaison Office verify the alleged sources of exposure and indicate whether it was likely that the Veteran was exposed to asbestos on the course of his assigned duties.

4.  After obtaining all outstanding records and attempting to verify the Veteran's reports of in-service exposure to asbestos, schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

(A)  The examiner should identify any respiratory disorder that has been present at any time during the pendency of the claim, to include indicating whether dyspnea is a disability in and of itself.

(B)  For each currently diagnosed respiratory disorder, is there clear and unmistakable evidence that the disorder pre-existed the Veteran's entry to active service in October 1972, January 1982, and/or December 1989? 

(i)  If there is clear and unmistakable evidence that the respiratory disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

(ii)  If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(C)  For each currently diagnosed respiratory disorder that did not pre-exist a period of service, is it at least as likely as not (i.e., 50 percent or greater probability) that the disorder is directly related to service, including as a result of the Veteran's in-service treatment for upper respiratory infections, reported exposure to paint chips and debris, or any confirmed exposure to asbestos therein?

(D)  For each currently diagnosed respiratory disorder, is it at least as likely as not that the disorder is caused or aggravated by the Veteran's service-connected PTSD?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(E)  For each currently diagnosed respiratory disorder, is it at least as likely as not that the disorder is caused or aggravated by the Veteran's service-connected hypertension?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


